ACCEPTED
                                                                                                                                          05-16-00999-CV
                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
                                                                                                                                        1/30/2018 3:40 PM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK




Katherine Elrich                                                                                                 FILED IN
                                                                                                           214.220.5287 | direct fax 
214.220.5237                                                                                             5th  COURT  OF APPEALS
                                                                                                         kelrich@cobbmartinez.com 
                                                                                                              DALLAS, TEXAS
                                                                                                         1/30/2018 3:40:57 PM
                                                                                                                LISA MATZ
                                                                                                                  Clerk
                                                        January 30, 2018 
                                                                 
                                                                 
Via E‐Filing 
Lisa Matz, Clerk of the Court 
Fifth District Court of Appeals 
George L. Allen, Sr. Courts Building 
600 Commerce Street, 2nd Floor 
Dallas, Texas 75202 
 
        Re:  Case Number 05‐16‐00999‐CV; Daniel S. Barnett and Abovo Corp. v. Richard B. 
                Schiro 
         
Dear Ms. Matz: 

         We  are  in  receipt  of  Appellants  Daniel  S.  Barnett  and  Abovo  Corporation’s  motion  for 
rehearing filed with this Court on January 24, 2018.  Appellee Richard B. Schiro writes to inform 
this Court that pursuant to Texas Rule 49.2 of Appellate Procedure, Mr. Schiro does not intend 
to file a response to the motion for rehearing unless this Court requests one.  Mr. Schiro files 
this waiver of response only with the understanding that Appellants’ motion for rehearing will 
not be granted without this Court first requesting that a response be filed.  
 
         Should you have any questions, please do not hesitate to contact me.

                                                                     Sincerely, 



                                                                     Katherine Elrich 
 
KE/als/173428 
 
cc:    via e‐service & e‐mail: 
       Charles W. McGarry 
       Law Offices of Charles McGarry 
       cmcgarry@ix.netcom.com 
 



     Attorneys & Counselors  1700 Pacific Avenue, Suite 3100, Dallas, Texas 75201  P: 214.220.5200  F: 214.220‐5299  cobbmartinez.com